UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

_________________________________
                                 )
IN RE WILLIAM F. QUEZADA,        )
                                 ) Civil Action No. 13-638 (EGS)
               Debtor/Appellant. )
_________________________________)

                          MEMORANDUM OPINION

     Pending before the Court is Appellant William Quezada’s appeal

of a ruling by the United States Bankruptcy Court for the

District of Columbia in Bankruptcy Case No. 13-011. Upon

consideration of the briefs, the applicable law, and the entire

record, the Court AFFIRMS the ruling of the bankruptcy court.

I.     BACKGROUND

     Mr. Quezada sought to avail himself of the protections of

Chapter 13 of the Bankruptcy Code while facing imminent

foreclosure on a multi-unit apartment building he owned in

Washington, D.C. The building was previously owned by Mr.

Quezada’s former wife, who obtained a mortgage on the property

for $445,800 in 2006. See Deed of Trust Note, Dkt. No. 2 at 30-

37. In 2009, the property was awarded to Mr. Quezada during

divorce proceedings before the Superior Court for the District

of Columbia. See Order, Quezada v. Lopez, Nos. 4DRB560, 4DRB1282

(D.C. Super. Ct. Dec. 9, 2009). The promissory note related to

the mortgage came to be held by the Dyer Trust 2012-1 (“Dyer”).

See Assignment of Deed, Dkt. No. 2 at 70-71. When Mr. Quezada
failed to make mortgage payments, Dyer foreclosed on the

property. See Dyer’s Mot. to Dismiss, Dkt. No. 2 at 21.

  Dyer initially scheduled the foreclosure sale for January 10,

2013, id., but Mr. Quezada filed this case on January 8, 2013.

See Petition, Dkt. No. 2 at 5-7. Along with his bankruptcy

petition, Mr. Quezada filed some, but not all, of the financial

documents required by the Bankruptcy Code. The following day,

the bankruptcy court sent Mr. Quezada a notice directing him to

file the remaining documents—including copies of recent payment

advices and a Chapter 13 plan of reorganization—by January 22,

2013. See Notice, In re William F. Quezada, No. 13-011 (Bankr.

D.D.C. Jan. 9, 2013), Dkt. No. 10. The notice warned that

“[f]ailure to file the missing documents . . . may result in

dismissal of this case.” Id. at 1. On January 23, 2013, the

bankruptcy court, sua sponte, ordered that the documents be

filed by no later than February 6, 2013. See Order, In re

William F. Quezada, No. 13-011 (Bankr. D.D.C. Jan. 23, 2013),

Dkt. No. 15. Mr. Quezada never filed the documents.

  This prevented the United States Trustee, Cynthia Niklas, from

holding a meeting of creditors, which was initially scheduled

for February 11, 2013. See Notice of Meeting of Creditors, In re

William F. Quezada, No. 13-011 (Bankr. D.D.C. Jan. 9, 2013),

Dkt. No. 11. Ms. Niklas canceled the meeting and, on February

12, 2013, moved to dismiss the petition. See Trustee’s Mot. to

                                2
Dismiss, Dkt. No. 2 at 9-12. She argued that Mr. Quezada’s

petition should be dismissed for, among other reasons, failure

to submit required documents to the bankruptcy court and failure

to submit copies of recent income-tax returns in advance of the

meeting of creditors. See id.1

    On February 21, 2013, Dyer filed a motion to dismiss the

petition, which raised additional arguments not covered in Ms.

Niklas’s motion. See Dyer’s Mot. to Dismiss, Dkt. No. 2 at 19-

28. Dyer’s motion also included a notice to Mr. Quezada that

failing to respond within twenty-one days could result in the

motion being granted without a hearing. See id. at 27.

    Mr. Quezada did not respond to either motion. Accordingly, on

March 18, 2013, the bankruptcy court granted the motions as

unopposed and dismissed the petition with prejudice to the

filing of a case under the bankruptcy code for 180 days. See

Order, Dkt. No. 2 at 160. Mr. Quezada filed a notice of appeal

on April 1, 2013. See Notice of Appeal, Dkt. No. 2 at 161-62.

That appeal is now ripe for the Court’s decision.



1
  The motion included a notice that a hearing would be held on
March 22, 2013. Id. at 11; see Local Bankr. R. 5070-1(a)
(permitting parties to schedule a hearing in this manner). The
notice also informed Mr. Quezada, as required by Local
Bankruptcy Rule 9013-1(b)(3), that “within twenty one (21) days
. . . you must file and serve a written objection to the motion”
and that “[i]f you fail to file a timely objection, the motion
may be granted by the court without a hearing.” Trustee’s Mot.
to Dismiss, Dkt. No. 2 at 11 (emphasis omitted).
                                 3
II.   STANDARD OF REVIEW

  This Court has jurisdiction over appeals of decisions of the

bankruptcy court. See 28 U.S.C. § 158(a)(1) (conferring

jurisdiction on federal district courts “to hear appeals . . .

from final judgments, orders, and decrees” of bankruptcy

courts). On appeal from a bankruptcy court, a district court

“may affirm, modify, or reverse a bankruptcy judge’s judgment,

order, or decree or remand with instructions for further

proceedings.” Fed. R. Bankr. P. 8013.

  A district court reviews a bankruptcy court’s findings of fact

only for indication that they are clearly erroneous. Id.; see

also In re Johnson, 236 B.R. 510, 518 (D.D.C. 1999). “A finding

[of fact] is clearly erroneous when, although there is evidence

to support it, the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has

been committed.” Johnson, 236 B.R. at 518 (quoting United States

v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). A bankruptcy

court’s legal conclusions, however, are reviewed de novo. See In

re WPG, Inc., 282 B.R. 66, 68 (D.D.C. 2002) (citing Cooter &

Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)). The party

seeking to reverse the bankruptcy court’s ruling bears the

burden of proof and may not prevail by showing “simply that

another conclusion could have been reached.” Id. (quotation

marks omitted).

                                4
III. DISCUSSION

  The Bankruptcy Court dismissed Mr. Quezada’s petition in a

brief order, which granted the pending motions to dismiss as

unopposed. See Order, Dkt. No. 2 at 160. “The court’s role is

not to act as an advocate for the plaintiff and construct legal

arguments on his behalf in order to counter those in the motion

to dismiss.” Stephenson v. Cox, 223 F. Supp. 2d 119, 122 (D.D.C.

2002). Accordingly, “a court may treat those arguments that the

plaintiff failed to address as conceded.” Buggs v. Powell, 293

F. Supp. 2d 135, 141 (D.D.C. 2003); see also Twelve John Does v.

District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where

the . . . court relies on the absence of a response as a basis

for treating the motion as conceded, we honor its enforcement of

the rule.”). The bankruptcy court was therefore justified in

dismissing the petition. In any event, Mr. Quezada’s petition

was subject to dismissal for at least three other reasons.

  First, Mr. Quezada did not file all of the financial documents

that must be submitted within fifteen days of filing a

bankruptcy petition. He never submitted “copies of all payment

advices or other evidence of payment received within 60 days

before the date of the filing of the petition.” 11 U.S.C.

§ 521(a)(1)(B). This may lead to dismissal “on request of the

United States trustee,” 11 U.S.C. § 1307(c)(9), and dismissal is

“automatic[]” when the information is not submitted within

                                5
forty-five days after the petition was filed. See 11 U.S.C. §

521(i)(1). In her motion to dismiss, the United States Trustee

requested that Mr. Quezada’s petition be dismissed on this

ground and, in any event, dismissal would have been automatic

because, by the time the bankruptcy court dismissed the

petition, sixty-nine days had elapsed since the petition had

been filed.

  Second, Mr. Quezada did not file a Chapter 13 plan within

fourteen days of the date on which his petition was filed, as

required by 11 U.S.C. § 1321 and Federal Rule of Bankruptcy

Procedure 3015(b). Indeed, he never filed a Chapter 13 plan.

This, too, is grounds for dismissal of the petition “on request

of . . . the United States trustee.” 11 U.S.C. § 1307(c)(3); see

Trustee’s Mot. to Dismiss, Dkt. No. 2 at 9.

  Third, Mr. Quezada did not submit his tax returns to the

United States Trustee. He was required to submit his most recent

federal income-tax return by no later than seven days prior to

the date on which the meeting of creditors was scheduled to be

held, 11 U.S.C. § 521(e)(2)(A), and to submit his tax returns

for the past four years by the day before the meeting. 11 U.S.C.

§ 1308(a). Mr. Quezada never submitted any tax returns and the

court would therefore have been required to dismiss his petition

pursuant to 11 U.S.C. §§ 521(e)(2)(B), 1307(e).



                                6
IV.   CONCLUSION

  For the foregoing reasons, the Court AFFIRMS the ruling of the

Bankruptcy Court. An appropriate Order accompanies this

Memorandum Opinion.

  SO ORDERED.



Signed:   Emmet G. Sullivan
          United States District Judge
          December 20, 2013




                                7